Filed by Duke Energy Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Progress Energy, Inc. Commission File No.: 333-172899 The following document was made available on the Duke Energy Corporation internal website on April 4, 2011 Regulatory Filings Highlight Benefits, Synergies of Duke-Progress Merger Today, Duke Energy and Progress Energy filed several documents seeking regulatory review and approval of the merger, which was announced on Jan. 10. The benefit that will garner the most attention is the estimated $700 million in savings over the first five years after the merger is completed that are expected to result from reduced fuel costs and increased fuel efficiencies. "Our state commissions are looking for concrete benefits that customers will see because of this merger," said Kodwo Ghartey-Tagoe, vice president, Legal, who is spearheading the company's state regulatory filings. "We expect the efficiencies we gain by the Duke-Progress combination will make a strong case to our commissions. Here's a summary of what filings are being made: Filings today The company filed with the North Carolina Utilities Commission and Federal Energy Regulatory Commission (FERC) for merger approval. Among other things, these filings discuss the customer cost savings we expect to achieve once the merger closes. The NCUC and FERC filings address a joint generation dispatch agreement (JDA) between Duke Energy Carolinas and Progress Energy Carolinas that will allow for a more efficient dispatching of the two utilities generation assets to serve customers. Joint dispatch is expected to reduce the combined companys fuel costs by more than $360 million in the first five years after the merger is completed (2012-2016). These savings will come from the use of the combined systems lowest-cost generation to meet our total customer demand. Additional fuel savings are anticipated as the companies leverage best practices for fuel procurement and use, including coal buying and coal blending practices and other approaches. These efforts are estimated to save a total of more than $330 million in the first five years after the merger is complete, bringing the total gross fuel-related savings for that period to approximately $700 million. The savings will flow directly to customers through annual adjustments of the fuel component in retail rates. The FERC filing requests merger approval, as well as approval for Duke Energy Carolinas and Progress Energy Carolinas to implement a single Open Access Transmission Tariff (OATT) for our service territories. This tariff will reduce the cost for wholesale customers that move power between and through both utility systems as they will pay one transmission charge rather than two. "We believe this will greatly benefit our customers," said Catherine Stempien, senior vice president, Legal, who is overseeing the federal filings. "It will allow for more efficient movement of power in the Carolinas at a lower cost." The company expects the NCUC to issue a procedural order in April to include details on public hearing dates. NCUC-related actions are expected to occur over the next several months.
